2 F.3d 1150
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lucious Dwight SMITH, Plaintiff-Appellant,v.Parker EVATT, Commissioner, SCDC;  William C. Wallace,Warden, CCI, SCDC;  Robert L. Smith, Sergeant, CCI, SCDC;Adraine Jackson, C/O, CCI, SCDC;  John R. Maxey,Investigator, CCI, SCDC, Defendants-Appellees,andH. C. SALTER, Supervisor, Chief Supervisor, West ColumbiaPolice Department, West Columbia, SC;  Oscar McDowell, ChiefSupervisor; Darlington County Commissioner, Defendants.
No. 93-6559.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 5, 1993.

Appeal from the United States District Court for the District of South Carolina, at Florence.  G. Ross Anderson, Jr., District Judge.  (CA-91-3483-4-3-BC)
Lucious Dwight Smith, Appellant Pro Se.
Mark Wilson Buyck, Jr., L. Hunter Limbaugh, Gordon Badger Baker, Jr., Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Lucious Dwight Smith appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988) as against some, but not all, of the Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988);  and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED